THEATTORNEY                    GENERAL
                            OF    TEXAS




Honorable 5. K. Long
CMntg Attorney
Jefferson County
Beaumont, Texas
Dear Sir:                    Opinion    No. fj-7005
                            Re:   Are  Taxes on Intangibles    Included
                                   ln the 8/9’s tb be refunded     to the
                                   Port Arthur Sea Wall Dlstrlot?
            We have your request  of February 2, 1946 wherein you
request the   opinion of this offloe on the above captioned   aubjeot.
Your letter   reeds In pert as follows:
            “The queatlon    ham arisen   In Jefferson     County
    aa to the lntergrstation       of the above named House
    Bill relative    to the meaning of “8/9’s of ad valorem
    taxes oolleoted on property both real and personal.”
    The State Comptroller      pueationa   the meaning of thla
    apart of the bill as quoted from       the oaptlon es to
    whether or not It Include8 lntanglble          properties,    a
    list  of which is furnished by the State Comptroller’8
    Department to the Asssssor'a        Offloo of Jefferson
    County and Is never broken down In any way as to the
    preolnots   but a total    for Jsfferaon    County.
           “My queatlon  is am to whether or not ad valorsm
    taxen  on Intangible   propertlerr 18 lnialudsd in the 8/t
    tr, be rehrnded to the Port Arthur Sea Wall Dintriot.
           Section  1 House Bill 410, amad at the regular   rension
of the 49th Leglsla&re,   oh. 353, 9. 815 of Vernon’s Tsxr8 Seasion
Laws reads es follows:
            “That commencing wlth the fiaoal         year beginning
    September 1, 1929, and ending         August 31, 1961 there
    be and hereby are donated and granted          by the state
    of Texas to the Clty of Port Arthur, Texan             situated
    In Jeffsraon   County      Texan   eight -ninth8    (b/9)  of
    the net amounts of ihe Btab ad valorem taxes ool-
    looted on all    property,    both real and personal,        In
    Commlsslonerls     Preolnot   No. 2 of Jefferrron     Carnty,
    Texas, an It existed       on January 1, 1945, whioh
Honorable S, K. Long, page 2          O-7085


    shall be ascertained and apportioned as now pro-
    vided by law; provided that from and after August
    31, 1949, Three Thousand Dollars ($3,000) of the
    assessed taxable value of all residence homesteads,
    as now defined by law, in said Precinct No. 2 shall
    be exempt from all taxation for the purpose enumer-
    ated In this Act as well as for all State purposes."
          Taxes on intangible assets have been held to be-ad
valorem taxes on personal property. 40 Tex. Jur. Sec. 60, p0
91 and cases there cited. It is therefore the opinion of this
office that taxes on intengfbl~eproperty~~areincluded in the
8/g to be refunded to the Port Arthur Sea~Wall District as pro-
vided by House Bill 410, Acts 49th Legislature.
                                 Yours very truly
                               ATTORNEY GEWERAL OF TEXAS
                                By Robert T. Donahue
                                   Robert T. Donahue
                                   Assistant

RTD:ms :wc

APPROVED FEB 9, 1946
s/Carlos C, Ashley
FIRST ASSISTANT
ATTORNEY GENERAL
Approved Opinion Committee By s/BWB Chairman